DETAILED ACTION
This office action is in response to RCE filed on 03/15/2022.
Claims 1-20 are pending of which claims 1,9,11 and 18  are  independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 08/14/2020 and 08/07/2021 is considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with HARQ codebook switching  between a first and a second codebook format occurs  based on the following information that when the  first HARO codebook format reaches a maximum number of resource units in one of the aggregated CCs, i.e., a total number of times for which data is required to be transmitted by the aggregated CCs, and  that when the second HARO codebook format reaches a maximum  number of resource units in a CC in each CC group in the aggregated CCs , i.e., a total number of times for which data is required to be transmitted by a corresponding CC group, and CCs comprising a same number of resource units in the aggregated CCs are divided individual  group. 


Claims 1-8, and 20  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… configuring HARQ codebook switching information for a data sender according to carrier aggregation information; and sending the HARQ codebook switching information to the data sender” as specified in claim 1.  


Claims 9-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “…transmission of the service born in the aggregated CCs, wherein the HARQ codebook switching information is information about switching between a first HARO codebook format and a second HARO codebook format” as specified in claim 9.  

Claims 11-17 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “… the first HARO codebook format is determined by a maximum number of resource units in one of the aggregated CCs and a total number of times for which data is required to be transmitted by the aggregated CCs” as specified in claim 11.  

Claims 18-19 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “… the second HARO codebook format is determined by the number of resource units in a CC in each CC group in the aggregated CCs and a total number of times for which data is required to be transmitted by a corresponding CC group, and CCs comprising a same number of resource units in the aggregated CCs are divided into a group” as specified in claim 18.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Kim (US Pub. No. 20190150181) discloses an HARQ switching codebook. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  configuring HARQ codebook switching information for a data sender according to carrier aggregation information; and sending the HARQ codebook switching information to the data sender as claimed in claims 1,9, 11 and 18  in combination with other limitations recited as specified in claims 1,9, 11 and 18.   

Suzuki(US Pub. No. 20140112243) discloses carrier aggregation. However the disclosure of  Suzuki taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with transmission of the service born in the aggregated CCs, wherein the HARQ codebook switching information is information about switching between a first HARO codebook format and a second HARO codebook format as claimed in claims 1,9, 11 and 18  in combination with other limitations recited as specified in claims 1,9, 11 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476